Citation Nr: 1455479	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma and/or physical assault.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma and/or physical assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2007 rating decision of the VA Regional Office (RO) in Houston, Texas that declined to reopen the claim of entitlement to service connection for PTSD based on personal/sexual assault.  The RO reopened the claim of entitlement to service connection for PTSD in the March 2014 statement of the case and denied the claim de novo.

The Board points out, however, that whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the underlying claim may be considered. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Thus, regardless of the RO's action, the Board must initially address the question of whether "new and material" evidence has been presented sufficient to reopen the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been recharacterized as such on the title page.  Moreover, the appellant has filed a claim for service connection for depression.  Thus, after reopening the PTSD claim consideration of service connection for any psychiatric disorder, however classified, should be considered.  This too is reflected on the issues as cited on the title page.

The Veteran was afforded a videoconference hearing at the RO in September 2014 before the undersigned Veterans Law Judge.  The transcript is of record.

After review of the record and adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection an acquired psychiatric disorder, to include PTSD, this matter is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  In unappealed rating decisions, the RO denied entitlement to service connection for PTSD in December 2003 and declined to reopen the claim in June 2005; these determinations are final.

2.  The evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the June 2005 rating decision is new and material and the Veteran's claim of entitlement to service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to service connection for PTSD for which he claims service connection is warranted. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014).

Factual Background and Legal Analysis

Service connection for PTSD was originally denied in a December 2003 rating decision.  The Veteran did not file an appeal.  He attempted to reopen the claim in August 2003 with the submission of a statement and private and VA clinical records.  VA declined to reopen the claim by rating action dated in June 2005 and the Veteran did not file a timely appeal.  These decisions are final. 38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claim of entitlement to service connection for PTSD should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record prior to the RO's 2005 rating decision denying service connection for PTSD noted that neither service treatment nor service personnel records were available despite efforts to retrieve them.  The Veteran was shown to have undergone a VA examination in March 1995 for reasons not pertinent to this appeal and complained of a recent episode of severe anxiety.  He was hospitalized at Laurel Ridge Hospital on several occasions between 1996 and 1997 for symptoms of severe depression with suicidal thoughts.  It was noted that he was also very anxious and had had symptoms of PTSD since an accident at work in 1989.  The primary diagnosis on multiple discharges was major depression, with secondary diagnoses of PTSD and polysubstance abuse.

By rating action dated in June 2005, the RO declined to reopen the claim of entitlement to service connection for PTSD on the basis that no new and material evidence had been received to reopen the claim.  The appellant was informed of his appellate rights but did not appeal.

The Veteran most recently attempted to reopen the claim of entitlement to service connection for PTSD in September 2006.

Evidence added to the record following the 2005 denial of the claim to reopen includes extensive VA clinical records dating from 1999 showing treatment for acquired psychiatric disorders, to include PTSD that was attributed to military sexual trauma.  In March 2010, a VA staff physician specifically wrote that the appellant was being treated for PTSD due to a military sexual trauma that he reported had been witnessed by other service members.  

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  At the time of the June 2005 rating decision, there was no competent evidence attributing PTSD to service or to military sexual trauma therein.  The March 2010 medical report from the VA staff physician and other VA outpatient records essentially attribute the onset of PTSD to events in service.  These clinical data support the claim in a manner not previously demonstrated.  Such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for PTSD under 38 C.F.R. § 3.156.  As such, the claim is reopened.  This matter is further addressed in the remand that follows.


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

The Board reiterates that the Veteran's service treatment and military personnel records are unavailable and efforts to retrieve them have been unsuccessful so far.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet.App. 365, 367.  It was held that in a case such as this one, VA should conduct a "reasonably exhaustive search" to include inquiries directed to named facilities if they were still operational. Dixon v. Derwinski 3 Vet.App. 261 (1992).  The Veteran testified that he spent his entire service career at Fort Bliss, Texas.  As such, a direct request should be made to the appropriate records repository at the Fort Bliss installation to request any of the Veteran's clinical and personnel records dating back to 1970 that may be there.  Another request should also be made to the National Personnel Records Center (NPRC) to ascertain whether any service and personnel records have become associated with his file since the last request in 2011.

Review of the record discloses that during private or state hospitalization at Laurel Ridge in May 1996, it was noted that the Veteran had been admitted to a VA hospital approximately one year before for treatment of alcoholism and substance abuse.  The record also contains a July 2004 VA Hospital discharge summary indicating that his last [psychiatric] admission had been in April 1995.  The evidence thus indicates that the Veteran has VA psychiatric treatment records predating the earliest pertinent clinical information in the claims folder in 1999, and very sporadically through 2003.  The Veteran indicates that he has received treatment at the Audie Murphy VA.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from 1970 through 2003 (to include those retired or on microfilm) should be requested and associated with the claims folder or placed in Virtual VA.

The Laurel Ridge Hospital discharge summary dated in May 1996 also noted that the Veteran had been hospitalized at Mission Vista Hospital in approximately October 1995 for prescription drug abuse related to constant pain.  The 1995 report of hospitalization is not of record and should be requested and associated with the claims folder.  During his hearing, the appellant related that he had been hospitalized at Via Rosa for psychiatric reasons prior to Laurel Ridge.  As such, the Veteran should be contacted and requested to provide authorization to retrieve copies of all clinical records from the Laurel Ridge Mission Vista and Via Rosa Hospitals in support of the claim.

The Veteran testified that after it was known he was sexually assaulted in service, he was called homosexual and laughed at and hounded.  He stated that he left service feeling very sorry for himself and decided to end it all on the day of service discharge in 1970 by letting an 18-wheeler big rig slam into the back of his car that he had deliberately stopped on a highway in Comfort, Texas.  He said that he was not hurt but that a highway patrolman wrote up a report.  This record may be instrumental in ascertaining the Veteran's state of mind at service discharge.  As such, the Veteran should be requested to provide authorization to retrieve the 1970 accident report from the Comfort, Texas highway patrol department.  He may also obtain a copy of the report himself and submit it to VA for consideration.

The Veteran stated that he last worked in 1989 and indicated that he subsequently received Social Security disability.  These records should be requested and associated with the claims folder or Virtual VA. 

Review of the record reflects that there are conflicting findings and opinions as to whether the appellant has PTSD related to service.  Among other things, when hospitalized at Laurel Ridge Hospital between 1996 and 1997, the Veteran's treating doctors stated repeatedly that the Veteran had had PTSD since a back accident at work in 1989.  On the other hand, VA clinical staff appear to attribute PTSD to military sexual trauma without mentioning of the work injury in 1989..  The Board would point out that in May 1995 Laurel Ridge Hospital discharge summary, the appellant denied any history of physical abuse.

As such, there is a clear conflict in the clinical data such that a clarifying opinion is required.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, the case will be remanded for a specialist examination, to include a medical opinion as to whether the evidence supports a finding of PTSD as the result of military sexual/physical assault in service.  The Board observes that the Veteran has never has a VA compensation and pension examination in this regard and one is warranted.  Moreover, he has claimed service connection for depression, and if found to be present an etiological opinion on other pathology should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Make another request to the NPRC for the Veteran's service treatment and personnel records from his service between 1968 and 1970.

2.  Make a direct request to the appropriate clinical/records facilities at Fort Bliss, Texas and request all of the Veteran's records dating from 1968.

3.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers, including Laurel Ridge, Mission Vista and Via Rosa Hospitals, who treated him psychiatric disability dating back to service, to include any within the VA system.  Any VA facilities that he visited shortly after service should be specifically identified.  After securing the necessary releases, the RO should request this information from the private providers identified and VA, and associate it with the claims folder.  All attempts to obtain records should be documented in the claims folder.

4.  Contact the Veteran and request that he provide authorization to retrieve the 1970 accident report from the Comfort, Texas highway patrol department.  After securing the necessary release, the RO should request this information and associate it with the claims folder.  All attempts to obtain this record should be documented in the claims folder.  Additionally, advise the Veteran that he can also attempt to retrieve these records himself and submit them to VA.

5.  Request the Veteran's Social Security disability determination and available records and associate them with the claims folder or Virtual VA.  

6.  Request VA records dating from 1970 through 2003 from the Audie Murphy facility (to include those retired or on microfilm) and associate them with the claims folder or place in Virtual VA.  All attempts to obtain records should be documented in the claims folder.  

7.  After a reasonable period of time to receive the above information, schedule the Veteran for an examination by a board-certified VA psychiatrist who has not seen him previously, to determine whether the diagnostic criteria for PTSD based on personal/sexual assault or other psychiatric disorder are met.  The examiner must be given access to the Virtual VA.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed, as appropriate.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  The examining psychiatrist is requested to particularly consider Laurel Ridge records dated between 1996 and 1997 and VA records prior to 2003 to glean any clues as to the sexual/physical assault reported by the Veteran.  

Following evaluation, the examiner must opine whether it is at least as likely as not that a diagnosis of PTSD or other psychiatric disorder is supported by the report of in-service military sexual/physical trauma or other service event.  The examiner must reconcile the conflicting findings/opinion by the Laurel Ridge practitioners between 1996/1997 and the Veteran's treating VA staff psychiatrist.  If the appellant is not diagnosed with PTSD, the examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder is related to the appellant's active duty service.  The report of examination should include a detailed narrative with a complete rationale for the opinions provided.

8.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

9.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


